Citation Nr: 1009044	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1961 to November 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for a "left knee injury."  

The Veteran requested a local Board hearing in June 2008.  In 
August 2008, he stated he desired a Board Videoconference 
hearing.  The file indicates the Veteran received notice of 
the hearing but failed to report to the hearing.  A 
postponement was not requested or granted.  The Veteran has 
not asserted any good cause for missing the hearing or 
requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran states that he had surgery for a left knee injury 
while in service.  In an October 2007 statement, the Veteran 
reported that he fell off a ladder while on duty in July or 
August 1962.  He said he had surgery for torn cartilage in 
his knee in September 1962.  In a November 2006 statement, he 
claimed the surgery was in October/November 1962 at Ellsworth 
Air Force Base (AFB) Hospital.  

The National Personnel Records Center (NPRC) stated in August 
2006 that the Veteran's service treatment records were 
destroyed by fire.  In February 2007, the NPRC stated there 
were no available morning reports regarding the Veteran's 
left knee injury for the dates between October and November 
1962.  

On remand, the RO should search for morning reports regarding 
the Veteran's left knee injury in July or August 1962, as 
this is the time period the Veteran reported the injury 
occurred.  The RO should also request Ellsworth AFB Hospital 
records regarding the Veteran's left knee surgery for the 
period from September to November 1962.  

In a June 2006 VA outpatient treatment record, the Veteran 
complained of arthritis of all extremities, gout, and 
varicose veins of the legs.  He said he had a scalpel blade 
in his left knee from a 1962 surgery.  Assessments included 
osteoarthrosis involving the knee and generalized 
osteoarthrosis.  On remand, the Veteran should receive a VA 
examination to determine the nature and extent of any current 
left knee disabilities.  


Accordingly, the case is REMANDED for the following action: 

1. Contact the NPRC or another appropriate 
repository and request a search for 
morning reports regarding the Veteran's 
left knee injury resulting from a ladder 
fall in July or August 1962 and Ellsworth 
AFB Hospital records regarding the 
Veteran's left knee surgery during the 
period from September to November 1962.  
He was a supply specialist with the 821st 
Supply Squadron, Ellsworth AFB.  

2. After the above development is 
completed, schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of any left knee 
disability.  

The claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

The examiner should indicate whether there 
is a 50 percent probability or greater 
that any left knee disability is related 
to service.  The examiner should 
specifically address: 
*	the Veteran's October 2007 statement 
that he had surgery for torn 
cartilage in his knee in 1962 and 
*	the June 2006 VA primary care record 
which states the Veteran has 
osteoarthrosis involving the knee and 
generalized osteoarthrosis.  
The rationale for all opinions must be 
provided.  

3. Re-adjudicate the issue of entitlement 
to service connection for a left knee 
disability.  If the decision remains in any 
way adverse to the Veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

